DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20130343465 (hereinafter Chen)
US 20180124400 A1 (hereinafter YuwenHe)	
US 20130272372 
HANNUKSELA, M., et al., "Header parameter set (HPS)," Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 12th Meeting: Macao, CN, Document: JVET-L0183-v3, October 3-12, 2018, 10 pages.
HANNUKSELA, M., et al., "APS error resilience and partial updating," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 9th Meeting: Geneva, CH, Document: JCTVC-I0069, April 27-May 7, 2012, 7 pages.
HENDRY, et al., "Error resilience improvements for APS partial updates," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 9th Meeting: Geneva, CH, Document: JCTVC-I0083, April 27-May 7, 2012, 6 pages.
MINEZAWA, A., et al., "On APS reference restriction for random access," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and 
LI, M., et al., "APS Referencing," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 8th Meeting: San José, CA, USA, Document: JCTVC-H0069, February 1-10, 2012, 10 pages.
WENGER, s., et al., "Referencing different APS’s in the same picture," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 8th Meeting: San José, CA, USA, Document: JCTVC-H0507, February 1-10, 2012, 2 pages.
LI, M., "Multiple Adaptation Parameter Sets Referring," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 7th Meeting: Geneva, CH, Document: JCTVC-G332, November 21-30, 2011, 7 pages.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1-5, 7-11, 13-14, 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Chen.

Chen teaches with regards to claim 1. A method implemented by a decoder [(para 38, 58)] , the method comprising: 
receiving, by a receiver of the decoder, a bitstream comprising a first header parameter set (HPS) containing a first type of coding tool parameters[(para 58, a HPS is identified by the HPS id  and value of particular syntax  indicates which coding tool parameters are present. For instance Pred_weigh_table_present_flag indicates pred_weight_tabel{teaches a coding tool parameter} is present {see para 188-189 and syntax tables of page 20 and 21})], a second HPS containing a second type of coding tool parameters [(“By determining that a slice header references multiple HPSs, entropy decoding unit 70 may inherit particular portions of each referenced HPS in decoding the slice header, and thereby, the corresponding slice”; as explained above, and described in para 188-189 and syntax tables of page 20 and 21, each HPS can have different tools. Additionally there are base HPS and different layers HPS {para 168, 203} }] , a slice header [(para 53 )] , and a slice associated with the slice header [(para 138)] ; 
determining, by a processor of the decoder, that the slice header contains a first reference to the first HPS and a second reference to the second HPS [(para 138 “a slice header references multiple HPSs,”)] ; 
decoding, by the processor, the slice using the first type of coding tool parameters and the second type of coding tool parameters based on the determination that the slice header contains the first reference and the second reference [(“Based on the HPS IDs referenced by a slice header, and the information included in the referenced HPSs, entropy decoding unit 70 may decode the slice header by inheriting specific parameters from each referenced HPS to decode” and corresponding slice, {para 138})] ; and
forwarding, by the processor, the slice for display as part of a decoded video sequence [(video decoder forwarding decoded video to display device {Fig.1 para 34})] .

Chen teaches with regards to claim 2. The method of claim 1, wherein the first HPS and the second HPS include an adaptive loop filter (ALF) HPS, a luma mapping with chroma scaling (LMCS) HPS, a scaling list parameters HPS, or combinations thereof.[[(only one of the alternative teaches the claim, alf in para 194 )] 

Chen teaches with regards to claim 3. The method of claim 1, wherein the bitstream further comprises a plurality of HPS including the first HPS and the second HPS, and wherein each of the plurality of HPS is restricted from referencing coding tool parameters from other HPS in the plurality of HPS [(“In other words, according to the first mode, "lifetime" of an HPS may be limited or bounded within a single AU” para {para 77}; also se para 59; taking one HPS from each AU of multiple AU  to form the plurality of HPS)] .

Chen teaches with regards to claim 4. The method of claim 1, wherein the first HPS is contained in an access unit associated with a temporal identifier (ID), and wherein the first HPS contains the temporal ID associated with the access unit that contains the first HPS. [(para 57 HPS is contained in NAL unit {network access layer} or Acces unit {AU}, slice header that makes up Header parameter set or HPS also include PPS ID, APS ID that reference the picture in a video therefore this is a temporal ID {para 25, 75, 191} also see the HPS ID in para 203; page 20, SYNTAX TABLE 2)] 

Chen teaches with regards to claim 5. The method of claim 1, wherein the slice is part of a picture{para 7}, wherein the picture is associated with a temporal identifier (ID), [(page 20, SYNTAX TABLE 2)] .
Chen teaches with respect to claim 7. A method implemented by an encoder [(para 38, para 53; “One or both of video encoder 20 and video decoder 30 may implement techniques of this disclosure”)] , the method comprising: 
partitioning, by a processor of the encoder, a plurality of pictures into a plurality of slices [(para 40, 86)] ; 
encoding, by the processor, the plurality of slices into a bitstream, wherein the slices are encoded by at least a first type of coding tools based on a first type of coding tool parameters and a second type of coding tools based on a second type of coding tool parameters [(para 168, 203; para 188-189 and syntax tables of page 20 and 21)] ; 
encoding, by the processor, a first header parameter set (HPS) and a second HPS into the bitstream, the first HPS containing the first type of coding tool parameters and the second HPS containing the second type of coding tool parameters[(see analysis of claim 1})],; 
encoding, by the processor, a slice header into the bistream describing an encoding of a first slice of the plurality of slices, wherein the slice header contains a first [(para 138)] ; and 
storing, by a memory coupled to the processor, the bitstream for communication toward a decoder [(para 28, 29, 31)] .

Regarding Claims 8-11:  See analysis of claims 2-5

Chen teaches with respect to claim 13. A method implemented by a decoder, the method comprising: receiving, by a receiver of the decoder, a bitstream comprising a first adaptation parameter set (APS) containing a first type of coding tool parameters, a second APS containing a second type of coding tool parameters, a header, and a slice associated with the header; determining, by a processor of the decoder, that the header contains a first reference to the first APS and a second reference to the second APS; and decoding, by the processor, the slice using the first type of coding tool parameters and the second type of coding tool parameters. [(see analysis of claim 1 and note HPS and APS are synonymous {para 4 of applicant’s specification})] 

Chen teaches with respect to claim 14. The method of claim 13, wherein the first APS containing the first type of coding tool parameters is an adaptive loop filter (ALF) APS containing ALF parameters [(para 194)] .

Chen teaches with respect to claim 17. The method of claim 13, wherein the header is a slice header [(188-189)] .

Chen teaches with respect to claim 18. The method of claim 13, wherein the first APS cannot directly reference the second APS [(see analysis of claim 3)] 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claims 6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen

Regarding claim 6, 12: Chen teaches wherein the bitstream includes a plurality of pictures each containing one or more slices including the slice, wherein the bitstream further comprises a plurality of HPS including the first HPS and the second HPS, wherein each of the HPS and each of the slices are associated with one of a plurality of IDs, and wherein each slice with a first ID is restricted from referring to any HPS with a second temporal ID that is greater than the first ID. [(para 68)] 

While Chen does not explicitly disclose a temporal ID, it describes that the layerID is related to scalable coding layer [(para 66)] , scalable coding including temporal scalable layers are well known in the art, therefore it would have been obvious to ordinary skill in the art that this ID is can be temporal, because scalable video coding includes temporal scalability with temporal layer.


Claims 15-16 & 19 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of YuwenHe 

Regarding claim 15: Chen does not explicitly show wherein the second APS containing the second type of coding tool parameters is a luma mapping with chroma scaling (LMCS) APS containing LMCS parameters.

However, in the same/related field of endeavor, YuwenHe teaches APS can contain coding tool parameters is a luma mapping with chroma scaling (LMCS) APS containing LMCS parameters. [(“ chroma enhancement filter (e.g., cross-plane filter) information may be signaled. The chroma enhancement filter information may include one or more chroma enhancement filter parameters. The one or more chroma enhancement filter parameters may include one or more of a scaling factor”; “The chroma enhancement filter information may be signaled as separate NAL unit packets such as Adaptive Parameter Set (APS”)” para 61 and Abstract)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the APS communication incorporating cross-plane filtering communication.  

Regarding claim 16. The method of claim 13, wherein the first APS containing the first type of coding tool parameters is a scaling list APS containing scaling list parameters [(YuwenHe para 61)] .

Regarding claim 19. See analysis of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426